              Case 2:21-cv-01609-CDJ Document 7 Filed 04/19/21 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA
                                     OFFICE OF THE CLERK
                                                     U.S. COURTHOUSE
                                              601 MARKET STREET ROOM 2609
                                                  PHILADELPHIA, PA 19106




 KATE BARKMAN                                                                                              CLERK’S OFFICE
  CLERK OF COURT                                                                                               215-597-7704


                                                               04/07/2021

                                                                                                            FY
Jeffrey Cutler
P.O. Box 2406
York, PA 17405




Enclosed please find your Check/Money Order no.                    27241311701          in the amount of $ 505
of which we return for the following reason(s):

                   We request your case # in this court, EDPA, for proper posting

                   Check was damaged.

                   Check must be payable to: Clerk, U.S. District Court

                   Name or case number on check was illegible.

                   Check/money order is made out for the incorrect amount. The correct fee is $______.

                   Habeas Corpus check and paperwork do not match up.

                   Checking Account has insufficient funds.

                   Filing fee previously paid electronically via pay.gov, receipt no.

✔                  Other: The check is being returned because there is no fee required for a Motion to Intervene.

If your case is in this court, please correct the check and return at your earliest convenience.

Should you have any questions concerning this matter, please contact the Finance Department.

Sincerely,
KATE BARKMAN, CLERK

By:
Steve Tomas                                     Deputy Clerk
